DETAILED ACTION
This Office Action is in response to the application 16/996,789 filed on 08/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 11, and 16 are independent.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As to claim 16, claim 16 is directed to an apparatus (i.e. system). However, there is no hardware element found within the claimed apparatus.  The body of the claim recites two apparatus components (1) plurality of memory media and (2) a controller coupled to the plurality of memory media.
A plurality of memory media cannot be considered only to be hardware or hardware combination. The disclosure does not limit the memory media to be hardware or hardware combination. The disclosure provides some discussion on memory media and provides some examples (see paragraphs 0009, 0012, 0024), but does not recites that the A non-limiting example of multiple memory media having various types are described,” and, therefore, explicitly not limiting the type of the claimed memory media.
It is also noted that the scope of memory media is not claimed as a generic commuter system memory that is coupled with a processor to perform a generic computing instruction set, which could have been given consideration of being only to be hardware or hardware combination, in light of invention disclosure.
A controller cannot be considered only to be hardware or hardware combination. The disclosure does not limit the controller to be hardware or hardware combination. In contrary, the paragraph 0018 of the disclosure recites, “a controller 110, (e.g., a processor, control circuitry, hardware, firmware, and/or software).” Therefore, according to the disclosure the controller can be a software. 
The nominal recitation to a "system" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use; see Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002).   As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  
The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
As to claims 17-20, the claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giladi (“Giladi,” US 2021/0195279, filed on 12/19/2019), in view of Haddock (“Haddock,” US 2009/0212902, published on 08/27/2009), and further in view Tang et al (“Tang,” US 7834652, patented on 11/16/2010).
As to claim 1, Giladi teaches a method (Giladi: pars 0002, 0024, systems and methods implementing to control storing and releasing of user-specific portions data content and common portions of data content), comprising:
receiving data, by a memory system that comprises a plurality of memory media, wherein at least two of the plurality of memory media are different types of memory media (Giladi: pars 0034, 0044-0047, 0088, 0095, system comprises plurality of storages, including two or more user specific storage and common storage, for receiving and storing plurality portions of data);
associating a setting with the data, based on one or more attributes of the data (Giladi: pars 0034, 0044-0047, 0088, 0095, 0105, various data partitions are associating with specific-users based user or user account, other non user-specific data are considered common data content, that is shared by plurality of user accounts);
storing the data in a particular location of the plurality of memory media, based at least in part on the one or more attributes of the data, the associated setting, or both (Giladi: pars 0034, 0044-0047, 0088, 0095, 0105, user-specific data partitions are stored in associated storage, allocated for plurality of users, where at least identifier of the first portion, a location of the first portion, associated with a first user, and identifier of the second portion, a location of the second portion, associated with a second user. In addition, a common data content are stored in common storage, associated with plurality of user accounts); and
initiating an authentication of the request to access the data (Giladi: pars 0043, 0095, 0105, 0111-0113, a permission control storage stores contains information for user-specific storages, associated with a corresponding user accounts, for controlling or restricting user access to the user-specific storages [i.e. an authentication of user and user account is performed]).
Giladi does not explicitly teach wherein the particular location is quarantined such that access to the data stored in the particular location is limited; and receiving a request to access the data stored in the particular location.
However, in an analogous art, Haddock teaches wherein the particular location is quarantined such that access to the data stored in the particular location is limited (Haddock: pars 0007-0009, 0016, discloses of providing user access to data storage area considering the designated location for the data access, based on user biometric information verification and authorization, at a conditional and limited time basis [i.e. quarantined and limited access]); and 
receiving a request to access the data stored in the particular location (Haddock: pars 0007-0009, 0016, when user requests access to data storage area at location that is subject to user biometric information, the biometric information of the user is verified to determine if the requesting person is the same person as the registered owner, and provide limited time basis [i.e. quarantined and limited access] based on security policy);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haddock with the method/system of Giladi for the benefit of providing a user with a means for using stronger authentication process, such as biometric information, to provide access to the user limited authorized access to a designated location to provide an extra security measure (Haddock: pars 0007-0009). 
As to claim 2, the combination of Giladi and Haddock teaches the method of claim 1, 
Haddock further teaches further comprising receiving, by an image sensor and responsive to authenticating the request to access the data, facial recognition data of a user, wherein receiving the facial recognition data is included as part of the associated setting (Haddock: pars 0007-0009, 0016, a facial picture [i.e.  facial recognition data] is used authorizing user access to limited access at a designated location).
As to claim 3, the combination of Giladi and Haddock teaches the method of claim 2, 
Haddock further teaches further comprising allowing access to the data based on the received facial recognition data matching an expected facial recognition data included in the associated setting (Haddock: pars 0007-0009, 0016, a facial picture [i.e.  facial recognition data] is used authorizing user access to limited access at a designated location, upon successful matching determination that the requesting person is the same person as the registered owner).
As to claim 4, the combination of Giladi and Haddock teaches the method of claim 2, 
Giladi and Haddock further teaches further comprising refraining from allowing access to the data based on the received facial recognition data not matching an expected facial recognition data included in the associated setting (Haddock: pars 0007-0009, 0011, 0016, a facial picture [i.e. facial recognition data] is used denying [i.e. refraining] user access to limited access at a designated location, upon fail matching determination that the requesting person is not the same person as the registered owner).
As to claim 5, the combination of Giladi and Haddock teaches the method of claim 1, 
Haddock further teaches further comprising: identifying a geographical location where the data was received by the memory system, wherein the geographical location is an attribute of the one or more attributes of the data; and associating the setting based on the geographical location (Haddock: pars 0007-0009, 0016, storing data and providing user access to data storage area considering the designated location, sus as, an airport, governmental building or border crossing [i.e. geographic location] at a conditional and limited time basis [i.e. quarantined and limited access]);.
As to claim 6, the combination of Giladi and Haddock teaches the method of claim 1, 
Giladi and Haddock further teaches further comprising: identifying a user of a device coupled to the memory system when the data is received by the memory system, wherein the identity of the user is an attribute of the one or more attributes of the data; and associating the setting based on the identification of the user (Giladi: pars 0043, 0095, 0105, 0111-0113, a permission control storage stores contains information for user-specific storages, associated with a corresponding user accounts, for controlling or restricting user access to the user-specific storages [i.e. an authentication of user identification associated with the  user account is performed]. Haddock: pars 0007-0009, 0016, biometric data is used authorizing user access to limited access at a designated location, upon successful matching determination that the requesting person is the same person as the registered owner).
As to claim 7, the combination of Giladi and Haddock teaches the method of claim 1, 
Haddock further teaches further comprising: generating a prompt for facial recognition data responsive to the request to access the data stored in the particular location, wherein the prompt is generated as part of the associated setting; and receiving the facial recognition data via an image sensor coupled to the memory device (Haddock: pars 0007-0009, 0016,0 033, when user requests access to data storage area at location that is subject to user biometric information, the biometric information of the user, such as facial picture is obtained utilizing a camera, and is verified to determine if the requesting person is the same person as the registered owner, and provide limited time basis based on security policy).
As to claim 8, the combination of Giladi and Haddock teaches the method of claim 1, 
Giladi and Haddock further teaches further comprising: generating a prompt for a password responsive to the request to access the data stored in the particular location, wherein the prompt is generated as part of the associated setting; and allowing access to the data responsive to the conformation of the password (Giladi: pars 0043, 0095, 0105, 0111-0113, a permission control storage stores contains information for user-specific storages, associated with a corresponding user accounts, for controlling or restricting user access to the user-specific storages [i.e. an authentication of user identification associated with the  user account is performed, and a username and password is the basic for of user identification]. Haddock: pars 0007-0009, 0016,0 033, when user requests access to data storage area at location that is subject to user biometric information, the biometric information of the user).
As to claim 9, the combination of Giladi and Haddock teaches the method of claim 1, 
Giladi further teaches further comprising assigning a first address space to a quarantined portion of the memory system (Giladi: pars 0034, 0044-0047, 0088, 0095, 0105, each storage has specific location in the memory).
As to claim 10, the combination of Giladi and Haddock teaches the method of claim 1, 
Haddock further teaches wherein the data is image data received from an image sensor coupled to the memory system (Haddock: pars 0007-0009, 0016,0 033, when user requests access to data storage area at location that is subject to user biometric information, the biometric information of the user, such as facial picture is obtained utilizing a camera).
As to claim 11, Brinskelle teaches a method (Giladi: pars 0002, 0024, systems and methods implementing to control storing and releasing of user-specific portions data content and common portions of data content), comprising: 
receiving, by a memory system: first data and second data (Giladi: pars 0034, 0044-0047, 0088, 0095, system comprises plurality of storages, including two or more user specific storage and common storage, for receiving and storing plurality portions of data);
storing, the first data in a first address space of the memory system; storing the second data in a second address space of the memory system (Giladi: pars 0034, 0044-0047, 0088, 0095, 0105, various data partitions are associating with specific-users based user or user account, other non user-specific data are considered common data content, that is shared by plurality of user account. User-specific data partitions are stored in associated storage, allocated for plurality of users, where at least identifier of the first portion, a location of the first portion, associated with a first user, and identifier of the second portion, a location of the second portion, associated with a second user. In addition, a common data content are stored in common storage, associated with plurality of user accounts); and
authentication of the request to grant access to the data (Giladi: pars 0043, 0095, 0105, 0111-0113, a permission control storage stores contains information for user-specific storages, associated with a corresponding user accounts, for controlling or restricting user access to the user-specific storages [i.e. an authentication of user and user account is performed]).
Giladi does not explicitly teach receiving data from an image sensor while the memory system is in a geographic location; and data from the image sensor while the memory system is in a second geographic location that is different from the first geographic location; [ ] in response to the first data being received while located in the first geographic location; and [ ] in response to the second data being received while located in the second geographic location, wherein the second address space is quarantined such that a request to access data stored in the second location is limited by authentication.
However, in an analogous art, Haddock teaches receiving data from an image sensor while the memory system is in a geographic location; and data from the image sensor while the memory system is in a second geographic location that is different from (Haddock: pars 0007-0009, 0016, discloses of providing user access to data storage area considering the designated location for the data access, based on user biometric information verification and authorization, at a conditional and limited time basis [i.e. quarantined and limited access]. When user requests access to data storage area at location that is subject to user biometric information, the biometric information of the user is verified to determine if the requesting person is the same person as the registered owner, and provide limited time basis [i.e. quarantined and limited access] based on security policy);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haddock with the method/system of Giladi for the benefit of providing a user with a means for using stronger authentication process, such as biometric information, to provide access to the user limited authorized access to a designated location to provide an extra security measure (Haddock: pars 0007-0009). 
As to claim 12, the combination of Giladi and Haddock teaches the method of claim 11, 
Haddock further teaches further comprising preventing the second data from being transferred out of the memory system responsive to the second data being stored in the second location of the memory device (Haddock: pars 0007-0009, 0016, a facial picture [i.e.  facial recognition data] is used authorizing user access to limited access at a designated location, upon successful matching determination that the requesting person is the same person as the registered owner).
As to claim 14, the combination of Giladi and Haddock teaches the method of claim 11, 
Giladi further teaches further comprising: assigning the first address space to a first memory media type of the memory system; and assigning the second address space to a second memory media type of the memory system (Giladi: pars 0034, 0044-0047, 0088, 0095, 0105, each storage has specific location in the memory).
As to claim 15, the combination of Giladi and Haddock teaches the method of claim 11, 
Giladi and Haddock further teaches further comprising: associating a respective setting to the first data, based on the first geographic location; and associating another respective setting to the second data, based on the second geographic location, wherein access to the second data is granted in response to authentication as defined by the respective setting assigned to the second data, wherein the authentication includes a comparison of facial recognition data, a password comparison, or both (Giladi: pars 0043, 0095, 0105, 0111-0113, a permission control storage stores contains information for user-specific storages, associated with a corresponding user accounts, for controlling or restricting user access to the user-specific storages [i.e. an authentication of user identification associated with the  user account is performed, and a username and password is the basic for of user identification]. Haddock: pars 0007-0009, 0016,0 033, when user requests access to data storage area at location that is subject to user biometric information, the biometric information of the user).
As to claim 16, Brinskelle teaches an apparatus, comprising: 
a plurality of memory media, wherein at least two of the plurality of memory media are different types of memory media; and a controller coupled to the plurality of memory media (Giladi: pars 0002, 0024, systems and methods implementing to control storing and releasing of user-specific portions data content and common portions of data content), wherein the controller is configured to: 
receive a plurality of data; associate a setting with first data of the plurality of data; store the first data in a first location of the plurality of memory media, based on the associated setting; 
associate a different setting to second data of the plurality of data; store the second data of the plurality of data in a second location of the plurality of memory media, based on the associated different setting (Giladi: pars 0034, 0044-0047, 0088, 0095, 0105, system comprises plurality of storages, including two or more user specific storage and common storage, for receiving and storing plurality portions of data. Various data partitions are associating with specific-users based user or user account, other non user-specific data are considered common data content, that is shared by plurality of user accounts.  A permission control storage stores contains information for user-specific storages, associated with a corresponding user accounts, for controlling or restricting user access to the user-specific storages [i.e. an authentication of user and user account is performed]); 
(Giladi: pars 0043, 0095, 0105, 0111-0113, a permission control storage stores contains information for user-specific storages, associated with a corresponding user accounts, for controlling or restricting user access to the user-specific storages [i.e. an authentication of user and user account is performed]).
Giladi does not explicitly teach allow the first data be viewed responsive to a confirmation of the setting of the first data; and refrain from allowing the second data to be viewed responsive to a failure in authentication of the setting of the second data.
However, in an analogous art, Haddock teaches allow the first data be viewed responsive to a confirmation of the setting of the first data (Haddock: pars 0007-0009, 0016, discloses of providing user access to data storage area considering the designated location for the data access, based on user biometric information verification and authorization, at a conditional and limited time basis. When user requests access to data storage area at location that is subject to user biometric information, the biometric information of the user is verified to determine if the requesting person is the same person as the registered owner, and provide limited time basis based on security policy and data setting); and 
refrain from allowing the second data to be viewed responsive to a failure in authentication of the setting of the second data (Haddock: pars 0007-0009, 0011, 0016, biometric information is used denying [i.e. refraining] user access to limited access at a designated location, upon fail matching determination that the requesting person is not the same person as the registered owner);
before the effective filing date of the claimed invention to combine the teachings of Haddock with the method/system of Giladi for the benefit of providing a user with a means for using stronger authentication process, such as biometric information, to provide access to the user limited authorized access to a designated location to provide an extra security measure (Haddock: pars 0007-0009).
As to claim 17, the combination of Giladi and Haddock teaches the apparatus of claim 16, 
Haddock further teaches wherein the controller is configured to: receive a request to transfer the second data to a different location of the apparatus;  request facial recognition data of a user requesting the transfer via an image sensor coupled to the apparatus and responsive to the request to transfer the second data; and compare the received facial recognition data with facial recognition data included in the setting of the second data, wherein comparing facial recognition data is part of the authentication of the setting of the second data (Haddock: pars 0007-0009, 0016, a facial picture [i.e.  facial recognition data] is used authorizing user access to limited access at a designated location, upon successful matching determination that the requesting person is the same person as the registered owner, and denying [i.e. refraining] user access to limited access at a designated location, upon fail matching determination that the requesting person is not the same person as the registered owner).
As to claim 18, the combination of Giladi and Haddock teaches the apparatus of claim 17, 
(Haddock: pars 0007-0009, 0016, a facial picture [i.e.  facial recognition data] is used authorizing user access to limited access at a designated location, upon successful matching determination that the requesting person is the same person as the registered owner).
As to claim 19, the combination of Giladi and Haddock teaches the apparatus of claim 17, 
Haddock further teaches wherein the controller is configured to refrain from allowing, in response to the received facial recognition data being different from the facial recognition data included in the setting associated with the second data, the second data to be transferred to the different location (Haddock: pars 0007-0009, 0016, a facial picture [i.e.  facial recognition data] is used authorizing user access to limited access at a designated location, upon successful matching determination that the requesting person is the same person as the registered owner, and denying [i.e. refraining] user access to limited access at a designated location, upon fail matching determination that the requesting person is not the same person as the registered owner).
As to claim 20, the combination of Giladi and Haddock teaches the apparatus of claim 16, 
Giladi and Haddock further teaches wherein the controller is configured to: determine a geographic location where the first and second data is generated; and assign the setting to the first data and the different setting to the second data based at least in part (Giladi: pars 0043, 0095, 0105, 0111-0113, a permission control storage stores contains information for user-specific storages, associated with a corresponding user accounts, for controlling or restricting user access to the user-specific storages. Haddock: pars 0007-0009, 0016, a facial picture [i.e.  facial recognition data] is used authorizing user access to limited access at a designated location, upon successful matching determination that the requesting person is the same person as the registered owner, and denying [i.e. refraining] user access to limited access at a designated location, upon fail matching determination that the requesting person is not the same person as the registered owner).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Giladi (“Giladi,” US 2021/0195279, filed on 12/19/2019), in view of Haddock (“Haddock,” US 2009/0212902, published on 08/27/2009), and further in view Steinberg et al (“Steinberg,” US 1020/0236109, published on 07/23/2020).
As to claim 13, the combination of Giladi and Haddock teaches the method of claim 12, 
Haddock further teaches wherein preventing, in response to the data being stored in the second location, the second data from being transferred out of the memory system device (Haddock: pars 0007-0009, 0016, a facial picture [i.e.  facial recognition data] is used authorizing user access to limited access at a designated location, upon successful matching determination that the requesting person is the same person as the registered owner)., but 
Giladi or Haddock does not explicitly teach preventing the data from being uploaded to a social networking service (SNS).
 (Steinberg: pars 0027-0029, 0047, teaches of providing systems and methods for organization and individuals from unintentional disclosure of potentially harmful information to social media or other public channels, therefore, preventing damage by determining and controlling release of the harmful data);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinberg with the method/system of Giladi and Haddock for the benefit of providing a user with a means for controlling release of the harmful data to social media or other public channels as to an extent of the data controlling feature (Steinberg: pars 0027-0029, 0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439